DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ZACHARY JOSEPH PENNA,
                             Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D20-345

                              [March 9, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Caroline C. Shepherd, Judge; L.T. Case No.
502016CF006304A.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Henry C. Whitaker, Solicitor General,
Jeffrey Paul DeSousa, Chief Deputy Solicitor General, and Evan Ezray,
Deputy Solicitor General, Tallahassee, for appellee.

 ON APPELLEE’S MOTION FOR CERTIFICATION OF A QUESTION OF
      GREAT PUBLIC IMPORTANCE OR REHEARING EN BANC

GERBER, J.

    After consideration of the state’s motion for certification of a question
of great public importance, and the defendant’s response thereto, we grant
the state’s motion for certification of a question of great public importance.
We certify to the Florida Supreme Court the following question of great
public importance:

      WHETHER A DEFENDANT’S FIFTH AMENDMENT MIRANDA
      RIGHTS ARE AUTOMATICALLY VIOLATED WHEN AN
      OFFICER FAILS TO RE-READ A MIRANDA WARNING
      FOLLOWING A DEFENDANT’S VOLUNTARY RE-INITIATION
      OF CONTACT.
  In view of our having certified the state’s requested question of great
public importance, the state’s alternative motion for rehearing en banc,
which requested the same certification, is denied as moot.

WARNER and ARTAU, JJ., concur.

                          *         *        *

           No further motion for rehearing shall be filed.




                                   2